

117 HR 5317 IH: VA Governors Challenge Expansion Act of 2021
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5317IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2021Mr. Takano (for himself, Ms. Porter, and Ms. Slotkin) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a program to provide technical assistance to States and American Indian and Alaska Native tribes for the development of veteran suicide prevention activities, and for other purposes.1.Short titleThis Act may be cited as the VA Governors Challenge Expansion Act of 2021. 2.Department of Veterans Affairs Governors Challenge grant program(a)Governors Challenge ProgramThe Secretary of Veterans Affairs shall carry out a grant program to be known as the Governors Challenge Program under which the Secretary shall provide technical assistance to States and American Indian and Alaska Native tribes for the development of veteran suicide prevention activities.(b)Governors Challenge Implementation Grant Program(1)AuthorityThe Secretary of Veterans Affairs shall carry out a grant program, to be known as the Governors Challenge Implementation Grant Program under which the Secretary shall make grants to eligible entities for the purpose of developing and implementing plans developed by the entities to prevent veteran suicides.(2)Eligible entitiesFor purposes of the grant program under paragraph (1), an eligible entity is a State or an American Indian or Alaska Native tribe—(A)that—(i)in the case of a State, develops a veteran suicide prevention plan, known as a Governors Challenge Action Plan; or(ii)in the case of an American Indian or Alaska Native tribe, develops a veteran suicide prevention plan; and(B)that submits to the Secretary a proposal for the implementation of such plan that contains such information and assurances as the Secretary may require.(3)Award of grantThe Secretary shall award grants under this subsection as follows:(A)For fiscal year 2022, the Secretary shall award grants to 20 eligible entities.(B)For each of fiscal years 2023 and 2024, the Secretary shall award grants to 24 eligible entities.(4)Amount of grant; limitation(A)AmountThe recipient of a grant under this subsection shall receive an amount of not more than $500,000 for any fiscal year for a maximum of three years.(B)Limitation on use of fundsThe recipient of a grant under this subsection may not use more than ten percent of the amount of the grant for administrative costs.(5)Authorization of appropriations(A)In generalThere is authorized to be appropriated to carry out this subsection—(i)$10,000,000 for fiscal year 2022;(ii)$12,000,000 for fiscal year 2023; and(iii)$14,000,000 for fiscal year 2024.(B)Relationship to other amountsAmounts authorized to be appropriated pursuant to subparagraph (A) shall be in addition to any other amounts otherwise available for the Governors Challenge Program.